DETAILED ACTION
Applicant’s amendment and remarks received 02 May 2022 have been fully considered.  Claims 1-9 and 12-16 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-7, the prior art of record fails to disclose or reasonably suggest an optical connector comprising a housing having a longitudinal axis, a height, and a connector width, the housing comprising first and second side walls spaced apart along the connector width and first and second end walls spaced apart along the height, the housing having a terminal longitudinal end and an opposite longitudinal end spaced apart along the longitudinal axis, the terminal longitudinal end being configured to be inserted into an optical receptacle to make an optical connection, at least two optical ferrules received in the housing between the first and second end walls and the first and second side walls, respectively, at spaced apart locations along the height, a first external alignment key formed on the first end wall, a second external alignment key formed on the second end wall and wherein the first external alignment key is spaced apart longitudinally from the terminal longitudinal end toward the opposite longitudinal end in addition to the accompanying features of the independent claim.
In regards to claims 8, 9 and 12-16, the prior art of record fails to disclose or reasonably suggest a fiber optic connector comprising an outer housing having a height and a width configured to receive at least two LC- type optical ferrules, the two LC-type optical ferrules being arranged along the height of the outer housing and protrude from the outer housing, a first external key on a first side of the outer housing, a second external key on a second side opposing the first side of the outer housing and wherein the width of the first key differs from the width of the second key, the difference in width determining the polarity of the fiber optic connection prior to inserting into an adapter port wherein the first and second external keys are each spaced apart longitudinally from a terminal longitudinal end of the outer housing toward an opposite longitudinal end of the outer housing wherein the outer housing includes a connection component for connecting the fiber optic connector to an adapter, the connection component being located closer to the terminal longitudinal end of the outer housing than the first and second external keys in addition to the accompanying features of the independent claim.
Therefore, claims 1-9 and 12-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874